755 So. 2d 74 (1999)
Daniel Clinton JOHNSON
v.
STATE.
CR-98-1920.
Court of Criminal Appeals of Alabama.
December 30, 1999.
Daniel Clinton Johnson, appellant, pro se.
Bill Pryor, atty. gen., and Cecil G. Brendle, Jr., asst. atty. gen., for appellee.
LONG, Presiding Judge.
Daniel Clinton Johnson appeals from the circuit court's summary dismissal of his petition for postconviction relief, filed pursuant to Rule 32, Ala.R.Crim.P. In his petition, Johnson appears to attack three convictions arising out of three separate *75 proceedings in 1981, 1985, and 1992. Paragraph (3) to the form attached as an appendix to Rule 32 states that "[o]nly the judgments entered in a single trial may be challenged in a particular petition." Thus, "a Rule 32 petition should be directed at only one proceeding." LaBlanc v. State, 609 So. 2d 9 (Ala.Cr.App.1992), citing Bryant v. State, 565 So. 2d 290 (Ala.Cr. App.1990). See also Knight v. State, 727 So. 2d 900 (Ala.Cr.App.1999). Because Johnson's petition appears to be directed at three separate proceedings, the circuit court's judgment is reversed and this cause is remanded to give Johnson an opportunity to file separate Rule 32 petitions, if he so wishes.
REVERSED AND REMANDED.
McMILLAN, COBB, BASCHAB, and FRY, JJ., concur.